United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            December 29, 2005
                       FOR THE FIFTH CIRCUIT
                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20047
                          Summary Calendar
                       _____________________

KESINGTON OLAJIDE OSILAJA,

                                           Petitioner - Appellant,

                              versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL; MICHAEL
CHERTOFF, SECRETARY, DEPARTMENT OF HOMELAND SECURITY,

                                         Respondents - Appellees.
_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                          No. A90 969 061
_________________________________________________________________

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:1

     Kesington Olagide Osilaja seeks review2 of the order requiring

his removal. He contends that the Board of Immigration Appeals


     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
       We note that Osilaja originally sought review of the BIA
order in the district court in a habeas action. However, during
the pendency of the appeal from the district court Congress passed
the REAL ID Act, effective March 11, 2005, which abolished habeas
jurisdiction in certain circumstances (including those presented
here)and provided jurisdiction for review in the Circuit Courts.
Consequently, under Rosales v. Bureau of Immigration and Customs
Enforcement, “habeas petitions on appeal as of May 11, 2005, such
as [Osilaja’s], are properly converted into petitions for review.”
426 F.3d 733, 736 (5th Cir. 2005). Thus we treat Osilaja’s appeal
as a timely petition for review of the BIA’s decision.
(BIA) wrongfully found him statutorily ineligible for discretionary

relief from deportation under former § 212(c) of the Immigration

and Nationality Act, 8 U.S.C. § 1182(c).                 Reviewing the record de

novo         and     giving     deference        to    the    BIA’s      permissible

interpretations, see INS v. Aquirre-Aguirre, 526 U.S. 415, 424

(1999), we affirm for the following reasons:

       1.      Former § 212(c) limits eligibility for discretionary

relief to “aliens lawfully admitted for permanent residence.”                      See

8 U.S.C. § 1182(c).        Where permanent residency status is obtained

by false pretenses the “legally admitted for permanent resident”

requirement of former § 212(c) is not met.                   See, e.g., Matter of

Longstaff, 716 F.2d 1439, 1441 (5th Cir. 1983) (holding that

“[a]dmission is not lawful if it is regular only in form.                   The term

‘lawfully’ denotes compliance with substantive legal requirements,

not mere procedural regularity.”); Rodriguez v. Ashcroft, 58 Fed.

Appx. 596, 2003 WL 261829 (5th Cir. Jan. 20, 2003); see also Monett

v. INS, 791 F.2d 752, 753-54 (9th Cir. 1986) (citing Longstaff and

finding that Monett was never “lawfully admitted for permanent

residence” and thus failed to meet the requirement of § 212(c)

because he concealed his drug trafficking conviction).

       2.          The undisputed facts are that Osilaja was admitted in

1988   for    temporary       residence,       not   permanent   residence    as   he

asserts.      In 1992 Osilaja applied for and obtained permanent

residency     status.      However,    Osilija        obtained    this    status   by


                                           2
concealing his 1990 narcotics convictions.             Thus, because the 1992

grant of permanent residency was based on fraud, it fails to

satisfy the “lawfully admitted for permanent resident” requirement

of former § 212(c).

      3.          Because    Osilaga    fails     to   meet     the   eligibility

requirements for relief under the former § 212(c), the BIA was not

in   error   in    denying    Osilaga       the   relief   he    requested   and,

consequently, the petition for review is

                                                                          DENIED.




                                        3